Citation Nr: 0202989	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a left 
navicular fracture with non-union, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In his substantive appeal, received in August 2001, the 
veteran indicated that he wanted a Board hearing at the RO 
before a Member of the Board.  By VA letter dated in November 
2001, the veteran was notified of the time, date, and place 
of his hearing.  That letter was sent to the veteran's 
address of record, and was not returned as undeliverable, but 
the veteran failed to report to that hearing.  There are no 
requests for postponement in the record, or any other hearing 
requests.  As such, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d).
 

FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's left upper extremity is his minor 
extremity.

3.  The residuals of the veteran's left navicular fracture 
with non-union is manifested by complaints of pain; 
dorsiflexion is to 30 degrees and palmar flexion is to 30 
degrees; there is pain noted on resistance to any motion and 
findings of moderately severe traumatic arthritis with no 
actual showing of ankylosis.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left navicular fracture with non-union, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5214-5215 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The Board finds that although the VCAA was enacted 
during the pendency of this appeal and was not explicitly 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of the reasons and bases as to why there 
is no prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the December 2000 rating 
decision and June 2001 statement of the case specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim, and the Board notes that the claims file 
contains all relevant medical records, including the 
veteran's service medical records and post-service medical 
records.  The Board also observes that the veteran was 
provided with a VA examination in August 2000 to assess the 
severity of his service-connected left wrist disability.  The 
Board thus finds that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  Accordingly, 
the Board concludes that the veteran's appeal is ready for 
disposition.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  (2001) Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The record shows that in September 1972, the RO granted the 
veteran service connection for residuals, fracture, left 
navicular with non-union, and assigned a 10 percent 
evaluation, effective from March 1972.  In April 1974, the RO 
decreased the veteran's rating from 10 percent to 
noncompensable, effective from July 1974, based on findings 
that the veteran's wrist was only symptomatic when he would 
bend the wrist while lifting.  In June 2000, the veteran 
filed a claim for increase, based on limited motion in his 
wrist.  In December 2000, the RO assigned a 20 percent 
rating, effective from June 2000.  The RO assigned the 
increased rating by rating by analogy to ankylosis of the 
wrist.  While noting that there was no diagnosis of ankylosis 
it was considered that the symptoms described on examination 
more nearly resembled the requirements for the 20 percent 
rating under the diagnostic code for ankylosis than the 
diagnostic code for limitation of wrist motion.  The veteran 
disagreed with that decision, and initiated this appeal.

The February 1970 report of medical history in the service 
medical records indicated that the veteran is right handed.  
Thus, his left upper extremity is his minor extremity.  At 
the August 2000 VA examination, it was noted that during 
service the veteran had sustained a fracture of the left 
carpal navicular, with non-union.  Presently, the veteran 
complained that his left wrist disability was getting worse 
and that he was having significant pain trying to do any 
heavy lifting or opening doors.  He was employed in concrete 
construction work.  Examination of the left wrist revealed 
significant swelling and tenderness on the radial side of the 
wrist and particularly on the dorsum.  The left wrist had 
dorsiflexion to 30 degrees and palmar flexion to 30 degrees.  
There was no radial deviation possible and only 10 degrees of 
ulnar deviation was possible.  The left wrist had supination 
from zero to 60 degrees and pronation of 90 degrees.  There 
was pain noted on resistance to any motion of the left wrist.  
There were large spurs on the radial side of the wrist that 
were obviously present.  The right forearm measured 12.5 
inches and the left measured 11.5 inches.   

X-rays revealed nonunion of an old fracture of the carpal 
navicular with severe arthritic changes throughout the 
proximal row of carpal bones of the left wrist.  The 
diagnosis was status following fracture of left carpal 
navicular with subsequent non-union.  The examiner opined 
that there was moderately severe traumatic arthritis of the 
left wrist that limited motion to one half normal, with pain 
on any heavy use.  There was marked lack of endurance, but no 
lack of coordination noted on examination.

The veteran's residuals of a left navicular fracture with 
non-union, have been assigned a 20 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5214-5215.  Under Diagnostic Code 5215 for limitation of 
motion of the wrist, a 10 percent rating is applied for both 
major and minor extremities when palmar flexion is limited in 
line with forearm or when dorsiflexion is less than 15 
degrees.  In the present case, the veteran's has dorsiflexion 
to 30 degrees, and palmar flexion to 30 degrees.  Thus, based 
on these objective findings alone, the veteran does not meet 
the criteria for a 10 percent rating for limitation of motion 
under Diagnostic Code 5215.  Nevertheless, the veteran is 
currently receiving a 20 percent rating for his left wrist 
disability.  As a 10 percent rating is the highest rating 
available under Diagnostic Code 5215, the Board will, as the 
RO did, consider the veteran's disability under Diagnostic 
Code 5214 for ankylosis of the wrist. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
evaluation may be assigned for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees dorsiflexion.  A 30 
percent evaluation may be assigned for ankylosis of the minor 
wrist in any other position, except favorable.  A 40 percent 
evaluation requires unfavorable ankylosis of the minor wrist 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  A note to Diagnostic Code 5214 states that 
extremely unfavorable ankylosis will be rated as loss of use 
of hand under Diagnostic Code 5125.  

While there is no evidence of actual left wrist ankylosis, 
the RO considered the severity of the objective findings, 
specifically the pain and limitation of motion to one half 
normal range of motion, as supporting a rating by analogy to 
ankylosis and assigning a 20 percent rating for ankylosis of 
the wrist.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5214; see also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the Board finds that the 
currently assigned 20 percent rating is appropriate, the 
preponderance of the evidence is against a rating in excess 
of 20 percent by analogy to ankylosis under Diagnostic Code 
5214.  In that regard, while the veteran clearly has limited 
motion of the left wrist, and pain on resistance to motion, 
his wrist is not ankylosed, and he still has use of his left 
wrist.  A higher rating based on ankylosis of the wrist is 
not supported by the evidence in view of the demonstrated 
range of wrist motion.  The medical evidence reflects a lack 
of endurance, but there is no lack of coordination.  
Additionally, while the veteran complains of pain on heavy 
lifting or opening doors, there is no indication in the 
record that pain limits his left wrist function in other 
respects.  Moreover, the record indicates that the veteran is 
currently employed in concrete construction work, and there 
is no evidence that he is unable to perform his job duties as 
a result of his wrist disability.  In short, the Board finds 
that the veteran's pain in his wrist is reflected in the 
currently assigned 20 percent rating.  In the absence of 
actual ankylosis, there is no basis for a higher rating, even 
considering the veteran's wrist pain, and any functional loss 
due to pain.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The evidence of record reflects 
that the veteran is doing concrete construction.  While his 
left wrist is painful, and has limited motion, there is no 
evidence in the record that the veteran's residuals of a left 
navicular fracture with non-union, alone, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  Stated 
differently, there is no evidence of record demonstrating 
that the schedular criteria are inadequate to rate the 
veteran's residuals of a left navicular fracture with non-
union in this case.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for residuals 
of a left navicular fracture with non-union, is denied. 


		
STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

